Citation Nr: 0719766	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for endometriosis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1984 to July 
1987 and on active duty for training (ACDUTRA) with the 
United States Army Reserves from August 1997 to July 1998.  
She was also a member of the Army National Guard from August 
1987 to December 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2005.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

The issue of entitlement to service connection for residuals 
of a neck injury will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has endometriosis that had its early onset in 
active military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, 
endometriosis was incurred in active service.  38 U.S.C.A. § 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the veteran's 
claim for service connection for endometriosis, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of ACDUTRA or inactive 
duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, 
the evidentiary burden is on the claimant to show that he or 
she became disabled from an injury or disease incurred in 
line of duty during ACDUTRA or from an injury incurred in 
line of duty during INACDUTRA.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for endometriosis.  
The veteran's service medical records indicate that she 
sought treatment on several occasions during her period of 
active duty in the 1980s with complaints of vaginal 
discharge.  In March and April 1986, the veteran also 
complained of pain and tenderness in her right lower 
quadrant, and following an examination in April 1986, she was 
assessed as having a probable functional ovarian cyst.  The 
veteran was subsequently afforded a separation examination in 
May 1987 at which time she reported having a medical history 
of change in her menstrual pattern, and she sought treatment 
later that month during which she was assessed as having 
breakthrough bleeding.  

Following her separation from service in July 1987, the 
veteran was diagnosed with early endometriosis in May 1994, 
and a diagnostic laparoscopy performed in August 1994 
confirmed that diagnosis.  Private medical records dated in 
November 1994 indicate that the veteran had probable 
continued endometriosis following the laparoscopy.  She 
continued to seek treatment for pelvic pain and 
endometriosis, and in July 1997, shortly before beginning 
ACDUTRA, she underwent another surgical procedure, which 
included an operative laparoscopy, lysis of adhesions, 
cauterization of endometriosis, LUNA laser uterosacral nerve 
ablation, and chromohydrotubation.  Private medical records 
further document ongoing symptomatology.

The Board remanded this case in October 2005 for a medical 
examination by an examiner who would render an opinion as to 
whether the current endometriosis was etiologically related 
to the symptomatology the veteran experienced during her 
"first" period of service or whether it increased in 
severity during her "second" period of service and, if so, 
whether the increase in severity represented the natural 
progress of the disease or a permanent worsening of it.  The 
veteran was subsequently afforded a VA examination in 
September 2006.  The examiner reviewed the veteran's claims 
file and rendered a diagnosis of endometriosis.  The examiner 
opined that it was at least as likely as not that her 
endometriosis was a continuation of the pain she had during 
her "military service".  Unfortunately, the opinion is 
somewhat ambiguous as to whether the examiner meant that 
current endometriosis was a continuation of the same 
gynecological symptoms, including pain, that the veteran 
experienced during her first period of military service 
(i.e., active duty) or whether the examiner meant it was a 
continuation of symptoms she had during her second period of 
military service (i.e., ACDUTRA).  

If the former, service connection is warranted for 
endometriosis, the early manifestations of which were 
documented during active duty and about which an examiner has 
rendered a medical opinion confirming a connection between 
those manifestations and the later diagnosed disease.  
38 C.F.R. § 3.303(d).  If the latter, some question remains 
as to whether the "continuation" of symptoms of the pre-
existing endometriosis increased in severity during the 
period of ACDUTRA beyond the natural progress of the disease.  
With regard to the latter, the veteran may not be afforded 
the presumption of aggravation by the Board in deciding the 
appeal that is afforded for veterans whose preexisting 
diseases undergo an increase in severity during a period of 
active duty.  

In this case, because the examiner stated that he reviewed 
the medical evidence in the claims file and he recognized 
that the veteran had two periods of service, the Board 
concludes that there is a reasonable doubt as to service 
origin of the disease-that is, as to whether the veteran's 
current endometriosis is causally or etiologically related 
to, or had its early onset during, her first period of active 
duty in the late 1980s.  38 C.F.R. § 3.102.  Thus, instead of 
remanding the case again for a clarifying opinion as to the 
aggravation matter regarding the period of ACDUTRA in the 
1990s, the Board will resolve reasonable doubt in the 
veteran's favor as to the relationship of the veteran's 
current endometriosis with symptoms shown in her first period 
of service-a period which, in itself, constitutes "active 
military service" because it was active duty.  38 U.S.C.A. 
§ 101(24).  Based on the evidence of record, the Board finds 
that the veteran's current endometriosis had its early onset 
during active military service in the late 1980s.  
Accordingly, the Board concludes that service connection for 
endometriosis is warranted.


ORDER

Service connection for endometriosis is granted.


REMAND

Reason for remand:  To allow for the initial consideration of 
additional evidence by the RO.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). 

In this case, the Board observes that additional evidence has 
been obtained in conjunction with the Board's previous 
remand.  However, a Supplemental Statement of the Case (SSOC) 
was not issued, and the veteran did not submit a waiver of 
the RO's initial consideration of the evidence.  In fact, the 
veteran's representative submitted a statement in June 2007 
specifically indicating that she declined to waive review of 
the additional evidence by the RO.  The representative also 
requested that the Board take appropriate action to remand 
the appeal for review.  As such, the additional evidence must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case, if a grant of the benefit 
sought is not made.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The case should be reviewed by the RO on 
the basis of additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the veteran unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

